Citation Nr: 1034753	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-39 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for chronic lumbar 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from March 1952 to 
March 1954.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO rating action of the Department 
of Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO found there was new and 
material evidence to reopen a claim for service connection for a 
back disorder, but denied the claim.  In December 2003, the claim 
was remanded for notice.  In November 2004, the Board found there 
was new and material evidence to reopen the claim and remanded it 
for a VA examination.  

In May 2008, the RO granted the claim for service connection for 
chronic lumbar strain (under diagnostic codes (DC) 5295 and 
5237), at 10 percent disabling from July 19, 2001 to January 17, 
2008 and 20 percent from January 18, 2008.  The Veteran filed a 
notice of disagreement and an appeal regarding these rating 
assignments.  In March 2010, the RO increased the rating to 
40 percent from December 15, 2009.  

Because higher evaluations are available for the spine, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the claim remains on appeal.  See, AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The Veteran was granted a total disability rating for individual 
unemployability (TDIU) in January 2009; further discussion of 
that issue is not warranted.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  

In July 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript has been associated with the file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to January 18, 2008, chronic lumbar strain was 
manifested by muscle spasms, loss of lateral spine motion, and 
forward flexion at 40 degrees.  

2.  From January 18, 2008, to December 14, 2009, chronic lumbar 
strain was manifested by flexion of the thoracolumbar spine of 
35 degrees.  

3.  From December 15, 2009, chronic lumbar strain was manifested 
by forward flexion of the thoracolumbar spine of 15 to 
20 degrees.  

4.  Since January 18, 2008, the chronic lumbar strain results in 
mild incomplete paralysis of the sciatic nerve in each lower 
extremity.  


CONCLUSIONS OF LAW

1.  Prior to January 18, 2008, the criteria for a rating of 
20 percent for chronic lumbar strain, but no more, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5295 
(2003); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
DCs 5235 to 5243 (2009).  

2.  From January 18, 2008 to December 14, 2009, the criteria for 
a rating in excess of 20 percent for chronic lumbar strain has 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 5243 
(2009).  

3.  From December 15, 2009, the criteria for a rating in excess 
of 40 percent for chronic lumbar strain has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235 to 5243 (2009).  

4.  From January 18, 2008, the criteria for a separate 10 percent 
rating for incomplete mild paralysis of the left lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2009).  

5.  From January 18, 2008, the criteria for a separate 10 percent 
rating for incomplete mild paralysis of the right lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Here, the Veteran's increased rating claim for 
chronic lumbar strain arises from his disagreement with the 
initial evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment and VA records have been associated with the 
file.  The Veteran has been medically evaluated in conjunction 
with his claims.  The duties to notify and assist have been met.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

In exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2009).  Under Thun v. Peake, 22 Vet App 
111 (2009), there is a three-step inquiry for determining whether 
a Veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2009).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2009) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  Id.  

The Board evaluates the Veteran's back disability under multiple 
diagnostic codes to determine if there is any basis to increase 
the assigned rating.  Such evaluations involve consideration of 
the level of impairment of a veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

For the period of this appeal before September 26, 2003, back 
disabilities were rated under Diagnostic Codes (DCs) 5285 through 
5295.  Several codes are inapplicable in this case as they deal 
with the residuals of a fractured vertebra (5285), ankylosis 
(5286-5289), the cervical and dorsal spine (5290-5291) and 
intervertebral disc syndrome (5293) which was not shown for the 
applicable time period.  

The applicable codes before the regulation change include DC 
5292, limitation of motion of the lumbar spine; slight limitation 
warrants a 10 percent rating, moderate limitation warrants 
20 percent, and severe limitation warrants 40 percent.  38 C.F.R. 
§ 4.71a (2002).  For sacroiliac injury and weakness (DC 5294) and 
lumbosacral strain (DC 5295), a 10 percent evaluation for 
lumbosacral strain requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5294-5295.  

Effective September 26, 2003, the spine regulations changed.  The 
General Rating Formula for Diseases and Injuries of the Spine for 
DCs 5235 to 5243 provides for the rating of disabilities of the 
spine.  The formula includes DC 5237, regarding lumbosacral 
strain.  With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);  

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);  

Unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine 
(40 percent);  

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent);  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);  

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).  38 C.F.R. 
§ 4.71a (2009).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 percent 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve months.  
38 C.F.R. § 4.71a, DC 5243 (2009).  For purposes of evaluations 
under diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).  

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term 'incomplete paralysis' indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at the most, the moderate degree.  

Diagnostic Code 8520, pertains to the paralysis of the sciatic 
nerve.  An evaluation of 10 percent is assigned for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular dystrophy.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, there is no active movement possible of the muscles below 
the knee, and flexion of the knee is weakened or (very rarely) 
lost.  

Prior to January 18, 2008, the Board finds that an increase to 
20 percent disabling for chronic lumbar strain is warranted based 
on a July 1998 record from Dr. Korenyi-Both, consideration of DC 
5295 (2002), and a May 2005 VA primary care record.  The Veteran 
was originally rated at 10 percent for this period.  

A July 1998 private evaluation regarding the Veteran's spine was 
completed Dr. Korenyi-Both and Chiropractor Schmidt.  The Veteran 
reported constant pain and almost all movement and non-movement 
aggravated his back.  Muscle spasms were noted.  Forward flexion 
was to 50 degrees other back motions were limited as well.  

In July 2001, the Veteran filed to reopen his claim for service 
connection for a back disability.  Effective September 26, 2003, 
as explained above, the regulations for the evaluation of the 
spine changed.  

The Veteran received a VA examination in February 2005.  The 
claims file was thoroughly reviewed.  The Veteran reported 
persistent low back pain in his thoracolumbar spine since 
service.  He had daily episodes of pain which lasted about five 
minutes; these episodes were relieved by Tylenol.  

Upon physical examination, the examiner noted that the Veteran's 
left pelvis was elevated above his right pelvis about one inch 
due to left lumbosacral scoliosis.  Range of motion was as 
follows: 

Flexion
10 to 70 Degrees
Extension
N/A
Right lateral flexion
0 to 35 Degrees
Left lateral flexion
0 to 30 Degrees
Right lateral 
rotation
0 to 70 Degrees
Left lateral rotation
0 to 70 Degrees

The examination report reflects that extension was not explicitly 
stated, but that the examiner said the Veteran stood with 
10 degrees of thoracolumbar flexion.  

Radiographic records (X-rays) showed left lumbar scoliosis.  
There were multiple degenerative discs throughout and facet 
osteoarthritis secondary to the scoliosis.  There was no clinical 
evidence of additional limitation of motion of the joints due to 
pain, fatigue, weakness, or lack of endurance.  In an October 
2005 addendum, the examiner stated that the Veteran may have a 
psychological overlay regarding his back symptoms.  

An April 2005 record from Dr. Zambetti showed that the Veteran 
was complaining of bilateral low back pain.  The symptoms were 
prolonged by increased sitting and increased activity.  Straight 
leg raising tests were positive.  The lumbar and sacral regions 
were severely tender to palpation.  "Subluxations" and spasms 
were found in the low back region.  

Range of motion was taken, although the scale used by the private 
doctor did differ slightly from VA's range of motion scale.  
Measurements and standards are shown below.  

Flexion
30/60 Degrees
Extension
15/25 Degrees
Right lateral flexion
10/25 Degrees
Left lateral flexion
10/25 Degrees
Right lateral 
rotation
20/30 Degrees
Left lateral rotation
15/30 Degrees

In May 2005, a VA primary care record shows that the Veteran's 
range of motion for the low back was again measured.  

Flexion
40 Degrees
Extension
15 Degrees
Right lateral flexion
25 Degrees
Left lateral flexion
25 Degrees
Right lateral 
rotation
40 Degrees
Left lateral rotation
40 Degrees

Given the available evidence to rate the Veteran, the Board finds 
that a 20 percent rating is appropriate.  For part of the appeal 
period, DC 5295 must be considered.  Muscle spasms were noted in 
the July 1998 private evaluation with Dr. Korenyi-Both.  Though 
unilateral loss of lateral spine motion was not demonstrated, 
limitation of motion of the lumbar spine ranged from mild to 
moderate, with limitation of flexion to 40 degrees in May 2005.  
Resolving all doubt in the Veteran's favor, the criteria for a 
20 percent rating for the period prior to January 18, 2008 were 
nearly approximated.  

The Board has considered pain and flare ups upon use under 
Deluca, 8 Vet. App. at 205-206.  For the period prior to January 
18, 2008, the Board finds the Veteran is adequately compensated 
by a 20 percent rating since there is a combined lack of weakened 
movement, excess fatigability, deformity, atrophy, and 
incoordination to justify an increase under DeLuca.  

The Board has considered all evidence during this period and did 
not find bed rest was prescribed by a physician.  38 C.F.R. 
§ 4.71a, Note (1).  As a result, a rating under DC 5243, 
intervertebral disc syndrome, is not warranted.  

No additional staged ratings (other than those assigned in this 
decision) are warranted.  Hart, 21 Vet. App. at 509-510.  Also, 
the Board has considered step one under Thun, 22 Vet App 111, and 
finds the schedular rating to be adequate.  For this period, the 
evidence does not present an exception disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

From January 18, 2008 to December 14, 2009, the Board finds that 
no increase is warranted.  For this period, the Veteran was rated 
as 20 percent disabling.  

A January 2008 VA examination shows that the Veteran complained 
of pain, stiffness and weakness.  He had no flare ups.  There 
were no episodes of incapacitation requiring bed rest by a 
physician.  He did have sciatic pain and walked with a cane.  His 
gait was slow and unsteady.  His activities of daily living were 
impacted by his service-connected chronic lumbar strain.  

He had scoliosis to the right, pain on motion, tenderness and 
spasms.  His coordination was severely impaired.  Range of motion 
measurements were as follows.  

Flexion
35 Degrees
Extension
5-10 Degrees
Right lateral flexion
15-20 Degrees
Left lateral flexion
10 Degrees
Right lateral 
rotation
15-20 Degrees
Left lateral rotation
15 Degrees

There was no evidence that the range of motion was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following usual repetitive use.  X-ray showed advanced multi-
level disc and bony degenerative changes throughout the lumbar 
spine with grade I athterolisthesis and severe dextroscoliosis.  

The January 2008 VA examination shows the Veteran was properly 
rated at 20 percent from January 18, 2008 to December 14, 2009.  
The Board has considered the Deluca factors for this period, 
however, there was a combined lack of weakened movement, excess 
fatigability, and deformity to justify an increase.  
Additionally, no additional staged ratings were warranted during 
this time period.  Hart, 21 Vet. App. at 509-510.  There was no 
prescribed bed rest.  38 C.F.R. § 4.71a, Note (1).  

The Board does not find that the Veteran's disability picture was 
outside the norm or exceptional for this period.  Thun, 22 Vet 
App 111.  

From December 15, 2009, the Board finds that the 40 percent 
rating is appropriate for service-connected chronic lumbar 
strain.  A December 2009 VA examination report, shows the Veteran 
complained of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  The pain was severe and constant; it radiated 
into the buttocks and hips.  The Veteran reported debilitating 
flare ups.  He used a cane and had an antalgic gait.  He did 
suffer falls and unsteadiness.  

His posture and head position were normal.  He did not have 
ankylosis.  Spinal curves were noted.  He had spasms, guarding, 
tenderness and weakness but no atrophy.  His range of motion was 
as follows.  

Flexion
15-20 Degrees
Extension
0-5 Degrees
Right lateral flexion
0-7 Degrees
Left lateral flexion
0-10 Degrees
Right lateral 
rotation
0-10 Degrees
Left lateral rotation
0-10 Degrees

An X-ray showed advanced multilevel disc disease with 
obliteration of the disc space between L4-L5 and a compression of 
L5.  There was objective evidence of pain following repetitive 
motion.  Activities of daily living were severely impacted and 
some were completely prevented (sports, travel, recreation).  

The Board finds the 40 percent rating appropriate based on the 
range of motion and symptoms of the Veteran.  The Board has 
considered the reported pain and flare-ups upon use, as required 
by DeLuca, 8 Vet. App. at 205-206.  There is no basis for a 
rating in excess of 40 percent based on limitation of motion due 
to any functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar spine.  
See, Johnston v. Brown, 10 Vet. App. 80 (1997).  As explained 
below, the Veteran is being compensated for his nerve symptoms.  
The Veteran has pain with repetitive motion, flare ups, and 
incoordination.  However, fatigability, deformity, and atrophy 
due to his service-connected chronic lumbar strain have not been 
found to exist to a degree that an increase under DeLuca is 
warranted.  

Again, no further staged ratings for this period are found.  The 
Board does not find an exceptional disability for this period 
such that the schedular criteria are not appropriate.  Thun, 
22 Vet App 111.  No prescribed bed rest was found.  38 C.F.R. 
§ 4.71a, Note (1).  

The Board finds that a separate 10 percent evaluation for mild 
neuropathy in each lower extremity is warranted from January 18, 
2008.  While Note 1 in the change in the regulation on September 
26, 2003 specifically warranted a separate evaluation for 
objective neurologic abnormality, evaluations prior to January 
18, 2008 did not reflect objective neurologic abnormality related 
to the low back disability.  On VA examination in February 2005, 
deep tendon reflexes were present and equal and no muscle atrophy 
was identified.  While straight leg raising was positive at 70 
degrees when the Veteran was recumbent, it was negative on 
neurological testing.  
In May 2005, a VA primary care record shows strength of the lower 
extremities was 5/5.  

A January 2008 VA examination shows that the Veteran complained 
of sciatic pain and walked with a cane.  He experienced burning 
sensations, there was "motor/muscle atrophy" and 4/5 muscle 
strength.  But his reflexes were symmetric, he had no dythesias, 
and his muscle tone was normal.  

In December 2009, the Veteran reported numbness and parathesias.  
The pain was severe and constant; it radiated into the buttocks 
and hips.  He had no leg or foot weakness.  A detailed motor 
examination noted some impairment; he mostly had active movement 
against some resistance.  No other motor impairment or muscle 
strength was noted.  Muscle tone was normal and there was no 
atrophy.  A detailed sensory examination was mostly normal with 
slight impairment.  There was no abnormal sensation noted.  
Reflexes were hypoactive in the knees and ankles.  

No foot drop, muscular atrophy, or noted severe or moderate 
incomplete paralysis has been found by the evidence.  A 
10 percent rating for mild incomplete paralysis for each lower 
extremities is appropriate, effective from January 18, 2008.  

No further staged ratings for this period are found.  The Board 
does not find an exceptional disability for this period such that 
the schedular criteria are not appropriate.  Thun, 22 Vet App 
111.  



ORDER

Prior to January 18, 2008, a rating of 20 percent is allowed for 
service-connected chronic lumbar strain, subject to the 
regulations governing the award of monetary benefits.  

From January 18, 2008 to December 14, 2009, a rating in excess of 
20 percent for chronic lumbar strain is denied.  

From December 15, 2009, a rating in excess of 40 percent for 
chronic lumbar strain is denied.  

From January 18, 2008, a separate 10 percent evaluation for mild 
incomplete paralysis of the left lower extremity is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

From January 18, 2008, a separate 10 percent evaluation for mild 
incomplete paralysis of the right lower extremity is allowed, 
subject to the regulations governing the award of monetary 
benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


